Title: To James Madison from James Monroe, 19 December 1785
From: Monroe, James
To: Madison, James


Dear Sir
New York Decr. 19. 1785.
I arriv’d last night & found only six States present. Mr. Hancock we hear is on the road & will be with us in a few days. He accepts the chair. The conduct of the legislature, in complying with the requisition of Congress, in the opinion of all here, does the highest honor to the State, and at the same time that it evinces a regard for publick justice & a mind superior to little resentments, gives an additional assurance of the strength & permanence of the fœderal government. We earnestly wish to have the result of the deliberations of the house upon the commercl. propositions. I find the most enlighten’d members here fully impress’d with the expedience of puting an end to the dismemberment of the old States—doubtful of the propriety of admiting a single new one into the confideracy—& well inclin’d to a revision of the compact between the U. S. & Virga. respecting the division of the country beyond the Ohio. Mr. Jones sd. he wod. visit Fredricksburg before Christmas. I will write him by the next post. I hop[e] you are both well—& am very sincerely your friend & servant
Jas. Monroe
